UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2007 (October 30, 2007) BLACKROCK, INC. (Exact name of registrant as specified in Charter) DELAWARE 001-33099 32-0174431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 40 East 52nd Street, New York, New York 10022 (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (212) 810-5300 (Former name or address, if changed since last report.) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation to the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 30, 2007, Stan O'Neal resigned from the Board of Directors of BlackRock, Inc. (the "Company"). The Company issued a press release announcing this resignation on October 30, 2007.A copy of the press release is filed herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit NumberDescription 99.1 Press Release issued by the Company on October 30, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BlackRock, Inc. (Registrant) Date: October 30, 2007 By: /s/ Daniel R. Waltcher Name:Daniel R. Waltcher Title:Managing Director and Deputy General Counsel EXHIBIT INDEX Exhibit NumberDescription 99.1 Press Release issued by the Company on October 30, 2007
